Citation Nr: 1535303	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating than 20 percent for lumbosacral spine degenerative disc disease (DDD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1985.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the appeal in April 2013.  While the appeal was in remand status, in a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a higher rating of 20 percent for the Veteran's service-connected left lower extremity lumbar radiculopathy associated with his lumbosacral spine DDD, and assigned a separate rating of 10 percent for right lower extremity lumbar radiculopathy associated with his lumbosacral DDD, each rating effective May 3, 2013.  The decision was issued to the Veteran in June 2013, along with a notice letter and explanation of his rights to appeal.  However, the record does not reflect that he appealed that decision, and those issues are therefore not before the Board.

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine DDD has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, than forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  The combined schedular rating for all service-connected disabilities is 50 percent, and there is not at least one disability ratable at 40 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243, Plate V (2015).

2.  The criteria for a TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for lumbosacral spine DDD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a May 2007 letter.  Dingess/Hartman, 19 Vet. App. at 478.
  
As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, adequately identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided VA examinations of his lumbosacral spine DDD in June 2007, December 2009, and May 2013.  These examinations and their associated reports were adequate.  Together, along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the May 2013 VA examination report and updated VA treatment records, the AOJ substantially complied with the Board's April 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbosacral spine DDD is currently rated under Diagnostic Code (DC) 5242, and is thus rated under the criteria for degenerative arthritis of the lumbar spine.  His disability is therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

On June 2007 VA examination, the Veteran reported back pain almost every day that was dull but sometimes sharp, with flare-ups once every couple of months.  On examination, forward flexion was to 40 degrees, which was associated with some pain.  Extension was to 10 degrees, and left and right lateral flexion and rotation were each to 15 degrees.  There were elements of pain and spasticity present.  Pain appeared to begin at the beginning of range of motion but did not appear to increase in intensity.  The examiner felt that, by repeated movements of the spine, range of motion decreased due to pain, weakness, or fatigue, but he did not specify the extent of the decrease.  There was muscle spasm and guarding of enough severity to cause a very unstable gait.

On December 2009 VA examination, the Veteran reported trouble walking more than one to two blocks, sitting more than 30 minutes, or standing for 10 minutes, and that during flare-ups he could walk less than a block.  On examination, he had an antalgic gait with flexed forward posture, and a narrow base of support, with no loss of balance and good toe-and-heal walking.  He had lumbar flattening, spasm, guarding, pain with motion, and tenderness, but no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Active flexion was to 60 degrees, extension was to 5 degrees, and left and right lateral flexion and rotation were each to 10 degrees, with objective evidence of pain with motion.  There was no additional limitation with repetition of motion.

During his December 2010 Board hearing, the Veteran testified that throughout the years there had been three occasions where his lower back hurt so bad that he could not get to a phone or get out of bed, and eventually ended up going to emergency room.  He testified that he had severe episodes of pain where he was not able to move for long periods of time, and that he had a great deal of difficulty putting on his socks and shoes, and sometimes his pants, due to his limitation in bending.  He testified that he used a back brace and a cane, and a walker for really bad days.  

On May 2013 VA examination, the Veteran reported pain, but that flare-ups did not impact function of the thoracolumbar spine.  On examination, flexion was to 60 degrees with objective evidence of painful motion beginning at 50 degrees, extension was to 10 degrees with painful motion at 5 degrees, and right and left lateral flexion was to 10 degrees and right and left lateral rotation to 15 degrees, with pain beginning at the endpoints.  The Veteran was able to perform repetitive testing with three repetitions.  Flexion after repetition was to 50 degrees, extension was to 5 degrees, and right and left lateral flexion and rotation were unchanged.  Functional impairment of the spine was noted to be less movement than normal, weakened movement, pain on on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.

The Veteran was noted to have had guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no muscle atrophy.  Aside from lower extremity radiculopathy, he was noted to have had no neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  He was also noted not to have had intervertebral disc syndrome or incapacitating episodes over the past 12 months due to any such condition.  It was noted that he used a cane for ambulation.

The examiner noted that the Veteran had severe decreases in lumbar spine ranges of motion due to pain, weakness, and stiffness, but no ankylosis of the spine, and that he had severe daily limitations as described, but no incapacitating episodes.  The examiner further noted that pain and weakness limited functional ability with repeated use, and that, with pain on use or during flare-ups, pain and weakness decreased lumbar spine flexion by 10 degrees and extension by 5 degrees.

In summary, the Veteran's spine disability has generally been manifested by pain and limited and weakened motion, and guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour, with occasional severe flare-ups, resulting in functional impairment such as limited ability to walk, stand, or sit for long periods of time, and to perform any activities requiring bending, and interference with his ability to ambulate normally.  His limitation of spine flexion was measured as being to 40 degrees in July 2007, with the examiner feeling that by repeated movements of the spine range of motion decreased by an unspecified amount due to pain, weakness, or fatigue.  His flexion was measured as being to 60 degrees in December 2009 and May 2013, with pain beginning at, and flexion limited on repetition to, 50 degrees in May 2013; the examiner opined that pain and weakness limited functional ability with repeated use, and that, with pain on use or during flare-ups, pain and weakness decreased lumbar spine flexion by 10 degrees.  There has never been ankylosis of the spine noted.  

Given this symptomatology, the Veteran's disability as a whole has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, than forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, considering all relevant symptomatology, impairment, and rating considerations, the Veteran's spine disability has more closely approximated the criteria for a 20 percent rating under DC 5242 than those for a 40 percent rating or greater.  

While the Veteran has reported episodes of flare-ups that severely decrease his mobility, the record does not reflect any periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician, and on May 2013 VA examination the Veteran was specifically noted not to have had incapacitating episodes over the past 12 months due to his spine condition.  Thus, a higher initial rating under DC 5243 is not warranted.

Also, while lower extremity neurologic symptomology in the form of radiculopathy has been noted, as discussed in the introduction above, the Veteran's right and left lower extremity radiculopathy has been separately service connected and rated.  As noted on May 2013 VA examination, aside from lower extremity radiculopathy, the Veteran has had no neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases, where schedular ratings are found to be inadequate, consideration is given to an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, however, the record does not establish that the rating criteria are inadequate.  Again, the Veteran's spine disability has generally been manifested by pain and weakened and limited motion with flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour, with occasional severe flare-ups, resulting in functional impairment such as limited ability to walk, stand, or sit for long periods of time, and to perform activities requiring bending.  However, even considering the Veteran's reported flare-ups and other contentions, such symptomatology and functional impairment is reasonably contemplated in the criteria for a 20 percent rating under DC 5242, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; it does not present an unusual or exceptional disability picture.  See Id.  In view of the circumstances, the Board finds that the rating schedule is adequate to rate the Veteran's spine disability, even in view of the combined effect of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board notes that the issue of extraschedular TDIU is being remanded in this case.  However, under 38 C.F.R. § 4.16, the Veteran's individual circumstances such as the type of employment for which he would be qualified, education, and occupational experience are explicitly taken into account in determining whether a TDIU is warranted.  Under 38 C.F.R. § 3.321(b)(1), such factors are not.  See Thun, 22 Vet. App. at 116 (explaining that, under § 3.321(b)(1), "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

Accordingly, an initial rating in excess of 20 percent for lumbosacral spine DDD is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III.  Schedular TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are lumbosacral spine DDD, rated 20 percent; left lower extremity lumbar radiculopathy, rated 20 percent; right lower extremity lumbar radiculopathy, rated 20 percent; and hypertension, rated noncompensable (0 percent).  His combined rating is 50 percent.  Therefore, as a matter of law, he does not meet the schedular criteria for a TDIU and the claim must be denied.  See 38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  The issue of referral for consideration of an extraschedular TDIU is addressed in the Remand below.  


ORDER

A higher initial rating than 20 percent for lumbosacral spine DDD is denied.

TDIU on a schedular basis is denied.

REMAND

As reflected in his December 2010 hearing testimony, the Veteran asserts that he was forced to stop working in 1997 due to his low back problems, and is unable to work due to his service-connected disabilities, and particularly his lumbosacral spine DDD.  

In May 2013, a VA examiner opined that, given the Veteran's service-connected disabilities, his physical employability was severely limited by his inability in lifting, bending, and prolonged standing and walking due to his back condition and radiculopathy, and that his sedentary employability was moderately limited by inability to sit for more than 15 to 30 minute periods due to low back pain with chronic use of pain medicines.  The record, including statements from the Veteran and his SSA records, reflect that he has a 12th grade education; that prior to stopping work in 1997, he had been a factory supervisor for about five years, where his duties included repetitive heaving lifting; that, prior to this, he had worked as a bus driver for two years; and that, prior to this, following his separation from service, he had worked manual labor jobs involving construction, packing, shipping, and stocking.  The Veteran was awarded SSA disability for his lumbosacral spine DDD effective December 1998.  

The Veteran's service-connected disabilities are lumbosacral spine DDD, rated 20 percent; left lower extremity lumbar radiculopathy, rated 20 percent; right lower extremity lumbar radiculopathy, rated 20 percent; and hypertension, rated noncompensable (0 percent).  His combined rating is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU.  

In determining whether unemployability exists, consideration may be given to the level of education, special training, and previous work experience, but not to age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States Court of Veterans Appeals for Veterans Claims discussed the meaning of "substantially gainful employment."  The court noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran's training and experience has been primarily in physically demanding occupations in which he is now "severely limited."  His experience as a bus driver would appear to be substantially precluded by his inability to sit for more than 15 to 30 minutes.  There is no indication that he has the training, education, or experience necessary to do any other types of work.  Therefore, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

Submit the claim for a TDIU to the Director, Compensation Service, for consideration of assignment of TDIU on an extraschedular basis.  If an extraschedular TDIU remains denied, provide a supplemental statement of the case to the Veteran and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


